 

Exhibit 10.67

 

MUTUAL TERMINATION OF EMPLOYMENT AGREEMENT

 

This Mutual Termination of Employment Agreement (this “Agreement”) is made as of
this 28th day of May, 2014, by and between Astrotech Corporation (f/k/a
SPACEHAB, Incorporated), a Washington corporation (the “Company”), and Don White
(the “Executive”).

 



W I T N E S S E T H:



 



WHEREAS, the Company and the Executive are parties to that certain Employment
Agreement, dated as of October 31, 2008, by and between SPACEHAB, Incorporated
and the Executive (the “Employment Agreement”);

 

WHEREAS, pursuant to the Employment Agreement, the Executive currently serves as
Senior Vice President and General Manager of the Company’s Astrotech Space
Operations business (the “ASO Business”);

 

WHEREAS, the Company and certain of its affiliates, on the one hand, and
Lockheed Martin Corporation, a Maryland corporation (“Lockheed Martin”) and its
wholly-owned subsidiary Elroy Acquisition Company, LLC, a Delaware limited
liability company (“Buyer”), on the other hand, entered into an Asset Purchase
Agreement, dated as of May 28, 2014 (the “Purchase Agreement”), pursuant to
which, among other things. Buyer will acquire substantially all of the assets of
the ASO Business upon the closing of the transactions contemplated by the
Purchase Agreement (the “Transactions”);

 

WHEREAS, in connection with the Purchase Agreement and the Transactions and to
provide for continuity of management of the operations of the ASO Business after
the closing of the Transactions, Lockheed Martin and Buyer desire that the
Executive be employed by Buyer after the closing of the Transactions in
accordance with the terms and conditions set forth in that certain Offer Letter,
dated as of May 28. 2014 (the “Offer Letter”), and in consideration of that
certain Retention Agreement, dated as of May 28, 2014 (the “Retention
Agreement”), and that certain Separation Agreement, dated as of May 28, 2014
(the “Separation Agreement”), each by and between Buyer and the Executive; and

 

WHEREAS, the Executive is willing to continue his role in respect of the ASO
Business and has agreed to voluntarily resign his employment with the Company
and be employed by Buyer effective as of the closing of the Transactions
pursuant to the terms and conditions set forth in the Offer Letter and the
Separation Agreement, which agreements are intended in part to serve as
consideration for the Executive’s agreement to terminate the Employment
Agreement on the terms and conditions set forth herein;

 

NOW, THEREFORE, in consideration of the foregoing premises, the covenants,
promises and agreements hereinafter set forth, the mutual benefits to be gained
by the performance thereof, and for other good and valuable consideration, the
receipt and sufficiency

 

 

 

  

of which is hereby acknowledged and accepted, the parties, intending to be
legally bound, hereby agree as follows:

 

1.          Termination.  Pursuant to Section 31 of the Employment Agreement,
the parties hereby agree to mutually terminate the Employment Agreement
effective as of the closing of the Transactions, irrevocably and without further
condition, and hereby acknowledge and agree that following such termination the
Employment Agreement will be of no further force or effect and Executive shall
have no further rights or obligations thereunder; provided, however, that
pursuant to Section 32 of the Employment Agreement, the parties agree that the
following provisions (and only the following provisions) shall survive the
termination of the Employment Agreement: Section 10, solely as it relates to
Sections 11(c)-(e), 15, 16 and 17, and Sections 18, 19, 22, 26, 27, 28 and 29;
provided, further, that (i) the parties agree that Sections 15 through 17 of the
Employment Agreement will not apply to Executive’s actions taken as an employee
of Buyer or any of its affiliates and (ii) the termination of the Employment
Agreement shall not relieve any party for a breach of any provision of the
Employment Agreement occurring prior to such termination. The parties further
acknowledge that effective as of the closing of the Transactions, the
Executive’s employment with the Company shall terminate as a result of his
voluntary resignation without Good Reason (as defined in the Employment
Agreement) and that the Employment Period (as defined in the Employment
Agreement) shall also then terminate. Executive understands and agrees that he
will be solely responsible for (and the Company shall have no liability for) any
tax. liabilities that may be imposed on Executive as a result of this Agreement
and/or under the Offer Letter, Retention Agreement, Separation Agreement, or
Employment Agreement.

 

2.          Release.  Effective as of the closing of the Transactions, Executive
hereby forever releases and discharges the Company (and any successor in
interest to the ASO Business, including Buyer and any successor or assign of
Buyer) from any and all obligations under the Employment Agreement including
without limitation any rights to severance payments or benefits under Employment
Agreement sections 6(b) or 6(c).

 

3.          Bonus.  Upon the closing of the Transactions, the Company shall pay
Executive the amount of one hundred thousand dollars ($100,000), which the
parties hereto agree will represent Executive’s bonus payment for fiscal year
2014 under the Employment Agreement.

 

4.          Governing Law.  This Agreement shall be governed in all respects by
and in accordance with the laws of the State of Texas without regard to its
conflict of law provisions.

 

5.          Counterparts.  This Agreement may be signed in any number of
counterparts (including by facsimile or PDF), each of which shall be an
original, with the same effect as if the signatures thereto and hereto were upon
the same instrument.

 

[Signature page follows]

 

- 2 -

 

  

IN WITNESS WHEREOF, the Executive has executed and the Company has caused this
Agreement to be executed in its name and on its behalf by its duly authorized
officer, to be effective as of the date first written above:

 

Astrotech Corporation   Don White       /s/ Thomas B. Pickens III   /s/ Don M.
White Jr.    5/28/14 By:   Don M. White Jr. Name: Thomas B. Pickens III  
General Manager, Astrotech Space Operations, Inc. Title: CEO    

 

[Signature Page to Mutual Termination of Employment Agreement]

 

 

